DETAILED ACTION
Applicant’s amendments to the claims, filed on 5/17/2021, were received. Claims 1, 2, 3, 15, and 18 were amended. Claim 19 was added. 
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 4/5/2019.

Notice of Pre-AIA  or AIA  Status
Claims 1-13, 15, 16, and 19 of the present application are being examined under the pre-AIA  first to invent provisions. Claims 17 and 18 of the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  since claims 17 and 18 recite “an air conditioner” which is not previously supported in the priority documents, filed before March 16, 2013, of the presented application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because “comprise” should read as “comprises” in the expression “said ceiling portion comprises” in lines 25-26.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejections under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1, 3, and 18 are withdrawn since the claims have been amended. The previous rejection under rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 18 is withdrawn since the claim has been amended.

Claim 1 (and claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “said heated air” in the last line. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “

Claim 1 recites “the rear of said enclosure” in line 25. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the rear portion of said enclosure” for clarity.

Claim 18 recites “the rear of said enclosure” on Pg. 6, line 2 (last line). There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the rear portion of said enclosure” for clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites “which is rectangular in plan view and the rear portion of said rectangular enclosure contains said air handler”.
This claim fails to further limit claim 1 upon which it depends, since claim 1 previously recites “a length of said external side walls being longer than a length of said rear external wall” in lines 12-13 which inherently corresponds to a rectangular shape. Claim 1 further recites “an air handler incorporating a heater” in line 16 and “said heater being located within a space defined by said first external side wall, said second external side wall, said rear external wall, said ceiling portion, said internal rear wall and 
Thus, claim 8 fails to further limit claim 1 since the limitations “(the enclosure) is rectangular in plan-view” and “said rectangular enclosure contains said air handler” are previously incorporated into claim 1 with different wording.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Amendments to the Claims
	The limitations in claims 1 and 18 “a length of said external side walls being longer than a length of said rear external wall” in lines 12-13, respectively, are fully supported, for example, on Pg. 12 of priority document WO 2014016606 (PCT/GB2013/051999) which mentions that the enclosure is rectangular.

Claim Rejections - 35 USC § 103
Claims 1, 5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660).

Regarding claims 1 and 8, Nudleman discloses a painting booth (enclosure) (see for example Fig. 2) comprising:
a floor and ceiling portions; side portions incorporating first and second opposite-facing external side walls, respectively; and a rear portion (e.g., zones 11, 14, 16)  In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) (see MPEP 2125).

Nudleman further teaches that, in use, a vehicle may be placed within a vehicular portion of the front portion (zone 4) of said booth (enclosure) (para 0021, 0036);
ASU 18 (air handler) incorporating a heater (17) capable of producing a first temperature within zone 4 of the booth (enclosure) for a spraying mode of operation and a second temperature level for a baking mode of operation (para 0036-0039; 0044; 0057-0058; 0062; see for example Fig. 2);
wherein said heater (17) is located within a space (zone 16) defined by the floor and ceiling portions, and first, second, and rear internal and external walls (see for example Fig. 2), whereby the production of the temperature levels takes place within said space at the rear portion (zones 11, 14, 16) of the enclosure (booth); and 
the ceiling portion comprises a plenum (zone 3) extending from the internal rear wall towards said front portion (zone 4), whereby heated air is ducted from said rear 

As mentioned above, Nudleman further shows that the rear portion of the booth (enclosure) contains the ASU 18 (air handler) (see for example Fig. 2). Nudleman further shows in the side-view that the booth (enclosure) is formed as a mono-block, wherein the ASU 18 (air handler) is integral with the booth (see for example Fig. 2).

Nudleman does not explicitly teach that the enclosure is suitable for loading onto a transporter and unloading from a transporter, wherein the booth (enclosure) is rectangular in plan view (i.e., a length of said external side wall being longer than a length of the rear external walls of the rear portion).
However, Lowery discloses a spray booth workstation 10 (enclosure) for spraying and curing (see Abstract). Lowery teaches designing the booth as substantially rectangular in plan-view (inherent of a length of said external side walls being longer than a length of a rear external wall), wherein the rear portion of the booth contains air handler (50) and the booth is formed as a mono-block suitable for loading and unloading onto a transporter (i.e., portable), for the benefit of transportation of the booth on public roads (see col. 3, lines 27-51; col. 4, lines 32-54; see for example Figs. 1, 4-6). In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.)(see MPEP 2144.04(V)(A)). Thus, it would have been obvious to a person of ordinary skill in the art 

Nudleman does not explicitly teach that the booth (enclosure) comprises a spray gun suitable for spraying during a spraying mode of operation.
However, Lowery further teaches the booth comprises a spray gun suitable for spraying during a spray mode operation, for the benefit of painting the vehicle (col. 4, lines 47-54). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine a spray gun with the apparatus of Nudleman, as taught by Lowery, for the benefit of painting the vehicle during the painting operation mode.

	Although Nudleman teaches that air is extracted through the floor portion via zone 5 (para 0036); Nudleman does not explicitly teach that the floor portion comprises longitudinal and sideways extending struts.
	However, Williams teaches constructing a floor portion comprising longitudinal and sideways extending struts (members 1 and 2), for the benefit of providing rigidity and facilitating distribution of load (Pg. 2, lines 26-38; Pg. 3, lines 110-130 through Pg. 4, lines 1-32; see for example Fig. 1). Applicant’s specification further discloses that the floor construction is concerned with providing rigidity (Spec, para 0017). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a floor portion comprising longitudinal and sideways extending 

Regarding claim 5, Nudleman further teaches said ASU 18 (air handling unit) incorporates a fresh air inlet (9); at least one fan (13), and an airflow controller (implicit; see para 0017), which in a first position allows fresh air to said heater (17) and which in a second position allows air to flow from inside said enclosure from said vehicular portion (4) to said heater (17) in order to re-circulate said air (para 0036-0039; 0044; 0057-0058; 0062; see for example Fig. 2).

Claims 2, 3, 10, 11, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660) as applied to claim 1 above, and in further view of Smith (USP 4926746, already of record).
Regarding claims 2, 3, 10, and 12, Nudleman further teaches that the ASU 18 (air handler) incorporates an upper air duct (6) extending under the ceiling portion from the rear portion towards said front portion for outputting air into said vehicular portion (4) of the booth (enclosure) at either a first or second temperature level, and incorporates a lower extraction duct (7) located towards a rear portion of the enclosure’s floor (para 0036-0039; 0044; 0057-0058; 0062; see for example Fig. 2).
Nudleman further shows that the rear portion of the booth (enclosure) incorporates the ASU 18 (air handler) and the lower extraction duct (7) is located adjacent the ASU (18) (air handler) in said floor (see for example Fig. 2).


As mentioned above, Nudleman teaches that air is extracted through the floor portion via zone 5 (para 0036). 

Nudleman does not explicitly teach that the lower extraction duct incorporates a gridded floor section with sideways extending struts.
	However, as mentioned above, Williams teaches constructing a floor portion comprising longitudinal and sideways extending struts (members 1 and 2), for the benefit of providing rigidity and facilitating distribution of load (Pg. 2, lines 26-38; Pg. 3, lines 110-130 through Pg. 4, lines 1-32; see for example Fig. 1). Applicant’s specification further discloses that the floor construction is concerned with providing rigidity (Spec, para 0017). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a floor portion comprising longitudinal and sideways extending struts, as taught by Williams, for the benefit of providing rigidity and facilitating distribution of load.

Nudleman does not explicitly teach explicitly teach that the air flow substantially diagonally between the upper air duct (6) and the lower extraction duct (7).
However, Smith teaches a paint booth with the lower extraction duct being formed between grating 15 (longitudinal and sideways extending struts), wherein the lower extraction duct is formed between sideways extending struts such that air flow 


Regarding claim 11, as mentioned above, although Nudleman teaches that air is extracted through the floor portion via an extraction duct (zone 5) (para 0036), Nudleman does not explicitly teach that the floor portion incorporates a beam which forms a zigzag pattern.
	However, Williams teaches constructing a floor portion either comprising longitudinal and sideways extending struts (members 1 and 2), or alternatively with intersecting members arranged to obtain a diamond shaped mesh (i.e., zigzag pattern) (Pg. 3, lines 124-127), for the benefit of providing rigidity and facilitating distribution of load (Pg. 2, lines 26-38; Pg. 3, lines 110-130 through Pg. 4, lines 1-32; see for example Fig. 1). Applicant’s specification further discloses that the floor construction is concerned with providing rigidity (Spec, para 0017). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a beam which forms a zigzag pattern, as taught by Williams, for the benefit of providing rigidity and facilitating distribution of load.

.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660) as applied to claim 1 above, and in further view of Rich (GB 2136947, already of record).
Regarding claim 4, Nudleman does not explicitly teach heater (17) as a direct-fired gas burner capable of heating air in both said spraying mode and baking mode.
However, Rich further teaches a burner 8 (heater) being a direct fired gas burner which is capable of heating air in both said spraying mode of operation and said baking mode of operation, for the benefit of obtaining the desired temperatures for spraying and curing (Pg. 1, lines 109-119; Pg. 3, lines 3-30; Pg. 3, lines 71-81). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the heater (17) as a direct-fired gas burner, as taught by Rich, for the benefit of obtaining the desired temperatures for spraying and curing.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660) as applied to claim 8 above, and in further view of Porter (USP 4562791).

However, Lowery teaches a door 18 to exit the rear portion of the workstation 10 (enclosure) (col. 4, lines 1-12; see for example Fig. 4). Although Lowery refers to the location of the door 18 as being in the “front portion”, this corresponds to the rear portion since the door 18 is located on the opposite end of the workstation 10 (enclosure) from doors 70 which provide vehicular access (col. 4, lines 13-21; see for example Fig. 5). Lowery further teaches that door 18 permits an operator to access the workstation 10 (enclosure) during spraying procedures without debris entering and interfering with the painting process (col. 4, lines 1-12). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide a door to enter or exit the rear portion of the booth in Nudleman, as taught by Lowery, for the benefit of permitting an operator to access the workstation 10 (enclosure) during spraying procedures without debris entering and interfering with the painting process.

As mentioned above, Nudleman shows that ASU (18) is located in the rear portion of the booth (enclosure) (see for example Fig. 2).
Lowery further teaches the air handler (50) located in the rear portion of the booth (see for example Fig. 5).
The previous art combination above does not explicitly teach that the air handler occupies less than ¾ of the rear portion of the booth.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made for the air handler in the previous art combination above to occupy less than ¾ of the rear portion of the booth, for the benefit of transportation of the booth on public roads.

The previous art combination above does not explicitly teach a door to access the rear portion from the vehicular portion at the front portion.
	However, Porter teaches providing a door in the internal wall between processing booth 50 and machine room 66 (corresponding to zones 11, 14, 16 in Nudleman), for the benefit of providing direct access to the compartment (col. 4, lines 18-37; see for example Fig. 5). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide a door between the zones 11, 14, 16 (rear portion) and zone 4 (vehicular portion) in Nudleman, as taught by Porter, for the benefit of providing direct access to the compartment.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660) as applied to claim 1 above, and in further view of Cheng (USP 20060107897, already of record).
Regarding claim 13, Nudleman further teaches an extraction duct (12) extending through said ceiling portion (para 0038; see for example Fig. 2). 
Nudleman further teaches air emitted from the booth (enclosure) passes through a filter (2) before exiting through said extraction duct (12) (para 0036; see for example Fig. 2).
	Nudleman does not explicitly teach filter 2 as a two-stage filter.
However, Cheng teaches that it is well known in the art to provide two-stage air filters for filtering air emitted from spraying spaces (60), for the benefit of preventing environmental pollution (para 0019, 0023; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the filter 2 with a two-stage filter in the previous art combination above, as taught by Cheng, for the benefit of preventing environmental pollution.
An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP § 2143, B.).



Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660) as applied to claim 1 above, and in further view of Miskella (USP 2841684).
Regarding claims 15 and 16, the previous art combination above does not explicitly teach a dryer and a track; the dryer being secured to said track and displaceable along the track within the enclosure, wherein the dryer is displaced at least longitudinally within the enclosure and rotatably at least about an axis normal to the enclosure’s floor.
However, Miskella teaches a lamp bank 88 (dryer) and rails 14, 16 (track) (col. 2, lines 38-46); the bank 88 (dryer) being secured to rails 14, 16 (track) via frame 46 and displaceable along the rails 14, 16 (track) within the booth 10 (enclosure), wherein the bank 88 (dryer) is displaced at least longitudinally within the booth (enclosure) and tiltably (rotatably) at least about an axis normal to the enclosure’s floor, for the benefit of applying heat uniformly over the exterior surface of each vehicle (col. 3, lines 27-72; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine a dryer, as taught by Miskella, for the benefit of applying heat uniformly over the exterior surface of each vehicle.



Claim 17 is rejected under U.S.C. 103 as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record) and Williams (USP 1734660) as applied to claim 1 above, and in further view of Wurster (US 20100101489, already of record).
Regarding claim 17, the previous art combination above does not explicitly teach that the air handler includes an air cooling unit for reducing the temperature of the air.
However, Wurster teaches combining a recirculation device 38 (air handler) with an air-conditioning unit 36 (air cooling unit), for the benefit of conditioning air to a desired temperature and humidity (para 0002, 0009, 0078-0082; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an air cooling unit with the previous art combination above, as taught by Wurster, for the benefit of conditioning air to a desired temperature and humidity.

The recitation “to said first temperature level in a further spraying mode of operation of said air handler” recites an intended use and/or operation of the claimed apparatus (see MPEP 2114). It is expected that the prior art combination of Nudleman, Lowery, Williams, and Wurster would be fully capable of cooling the air to a first temperature level for a subsequent spraying mode since the cited prior art combination teaches every structural feature necessary to carry out the recited operation.


Claim 18 is rejected under U.S.C. 103 as being unpatentable over Nudleman (US 20110275300, already of record) in view of Lowery (USP 5853215, already of record), Williams (USP 1734660), and Wurster (US 20100101489, already of record).
Regarding claim 18, Nudleman discloses a painting booth (enclosure) (see for example Fig. 2) comprising:
a floor and ceiling portions; side portions incorporating first and second opposite-facing external side walls, respectively; and a rear portion (e.g., zones 11, 14, 16)  incorporating a rear external wall (implicit of “booth”) located opposite a front portion (zone 4) that permits vehicular access (para 0021, 0036; see for example Fig. 2). Nudleman further teaches that zone 4 (front portion) is connected to the rest of the booth via ducts 6, 7 (para 0036; see for example Fig. 2). Thus, the ordinary artisan would recognize that this is implicit of a partition or wall corresponding to an internal rear wall between zone 4 (front portion) and the rest of booth.  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) (see MPEP 2125).

Nudleman further teaches that, in use, a vehicle may be placed within a vehicular portion of the front portion (zone 4) of said booth (enclosure) (para 0021, 0036);
ASU 18 (air handler) incorporating a heater (17) capable of producing a first temperature within zone 4 of the booth (enclosure) for a spraying mode of operation and 
wherein said heater (17) is located within a space (zone 16) defined by the floor and ceiling portions, and first, second, and rear internal and external walls (see for example Fig. 2), whereby the production of the temperature levels takes place within said space at the rear portion (zones 11, 14, 16) of the enclosure (booth) via duct 6 (para 0036-0039; 0044; 0057-0058; 0062; see for example Fig. 2).

As mentioned above, Nudleman further shows that the rear portion of the booth (enclosure) contains the ASU 18 (air handler) (see for example Fig. 2). Nudleman further shows in the side-view that the booth (enclosure) is formed as a mono-block, wherein the ASU 18 (air handler) is integral with the booth (see for example Fig. 2).

Nudleman does not explicitly teach that the enclosure is suitable for loading onto a transporter and unloading from a transporter, wherein the booth (enclosure) is rectangular in plan view (i.e., a length of said external side wall being longer than a length of the rear external walls of the rear portion).
However, Lowery discloses a spray booth workstation 10 (enclosure) for spraying and curing (see Abstract). Lowery teaches designing the booth as substantially rectangular in plan-view (inherent of a length of said external side walls being longer than a length of a rear external wall), wherein the rear portion of the booth contains air handler (50) and the booth is formed as a mono-block suitable for loading and unloading onto a transporter (i.e., portable), for the benefit of transportation of the booth In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.)(see MPEP 2144.04(V)(A)). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to conform the booth design of Nudleman to be a mono-block that is rectangular in plan-view such that it is portable, based on the design of Lowery, for the benefit of transportation of the booth on public roads.

Nudleman does not explicitly teach that the booth (enclosure) comprises a spray gun suitable for spraying during a spraying mode of operation.
However, Lowery further teaches the booth comprises a spray gun suitable for spraying during a spray mode operation, for the benefit of painting the vehicle (col. 4, lines 47-54). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a spray gun with the apparatus of Nudleman, as taught by Lowery, for the benefit of painting the vehicle during the painting operation mode.

	Although Nudleman teaches that air is extracted through the floor portion via zone 5 (para 0036); Nudleman does not explicitly teach that the floor portion comprises longitudinal and sideways extending struts.


The previous art combination does not explicitly teach that the air handler includes an air conditioner.
However, Wurster teaches combining a recirculation device 38 (air handler) with an air-conditioner (36), for the benefit of conditioning air to a desired temperature and humidity (para 0002, 0009, 0078-0082; see for example Fig. 1). Making elements integral was held to have been obvious. Nerwin v. Erlichman 168 USPQ 177 (PO BdPatApp 1969); In re Wolfe 116 USPQ 443 (CCPA 1958); In re Howard 150 US 164 (USSC 1893). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an air conditioner with the air handler within the booth in the previous art combination above, as taught by Wurster, for the benefit of conditioning air to a desired temperature and humidity.


Allowable Subject Matter
Claim 6 and claim 7 (as being dependent upon claim 6) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 1, 5, and 6, wherein said airflow controller is configured to automatically change from said first to said second position after a predetermined period of time elapses during which no spraying occurs.
The instant Office action agrees with the Written Opinion of the International Searching Authority provided for PCT/GB2013/051999 (WO2014016606), which contains identical claims to the instant application, that it would not have been obvious to arrive at the invention recited in the combined subject matter of claims 1, 6, and 7 of PCT Application PCT/GB2013/051999 (WO2014016606).

Double Patenting
The double patenting rejection on claim 1 is withdrawn since claim 1 has been amended such that it is sufficiently patentably distinct from patent claim 1 of U.S. Patent No. 9724720 (Application No. 14/417523) to Utting.


Response to Arguments
Applicant’s arguments with respect to claims 2, 9, 15, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any 

	Applicant argues on Pg. 9 of Remarks that Nudleman does not teach the heater (17) of the air handing unit at the rear portion of the booth.
	In response to Applicant’s arguments, the Examiner respectfully disagrees. Nudleman shows in Fig. 2 that the booth is partitioned between zone 4 (front portion, vehicular portion) and the rest of the booth (i.e., rear portion) that includes zones 11, 14 and 16. Since the heater (17) is located within zone 16, it is considered to meet to be positioned in a space confined by the floor, ceiling, and rear internal and external walls; and thus meeting the limitations of claims 1 and 18.
Applicant is reminded that the drawings are not drawn to scale, and that “rear portion” and “front portion” are relatively broad terms. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) (see MPEP 2125).

	Applicant argues on Pg. 10 of Remarks that Nudleman does not teach that the booth is constructed for transportation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 

Applicant argues on Pg. 10 of Remarks that Lowery and Nudleman provide heating in their own way and there is therefore no motivation to modify the approach let alone considering the structural changes recited in claims 1 and 18.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, as mentioned above, Lowery renders obvious modifying the shape and size of a coating booth to be more easily transportable. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.)(see MPEP 2144.04(V)(A)).

Applicant argues on Pg. 10 of Remarks that the extraction duct in Smith is located remotely from the rear portion.
In response to applicant's arguments against the references individually, as mentioned above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As mentioned above, Nudleman teaches the arrangement of the air handler and the extraction duct recited in claim 3.

	Applicant argues on Pg. 11 of Remarks that Clive-Smith is not relevant since Clive-Smith is drawn to a computer apparatus.
	Clive-Smith is drawn to pre-loading a sub-frame and the statement of the invention in para [0009] reads as follows: “The present invention applies pre-loading to a sub-frame, preparatory to sub-frame assembly with other (pre-loaded or unloaded) elements or sub-frames into larger sub-assemblies, culminating with a full or completed frame assembly, along with junctions, links, transitions or joints between elements and/or sub-assemblies, such as flanges or hinges, between elements”. The abstract for the pre-grant publication of Clive-Smith appears to be a publication error and is not relevant to the disclosure of Clive-Smith or the teaching previously cited in the last Office action. However, new prior art Williams is cited in the current Office to replace the Clive-Smith reference and address amendments to the claims related to the floor section (e.g., the amendment to claim 2 reciting a “gridded” floor section).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717